 



Exhibit-10.3
EXECUTION VERSION
GUARANTY
     This Guaranty (this “Guaranty”) is dated as of June 15, 2006 by COMSYS IT
CANADA, INC., a North Carolina corporation, formerly known as VTP-CA, Inc.
(“COMSYS Canada”; COMSYS Canada together with each other Person who becomes a
party to this Agreement by execution of a joinder in the form of Exhibit A
attached hereto are sometimes referred to hereinafter individually as a
“Guarantor” and collectively as the “Guarantors”) , in favor of MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc., in its
capacity as Administrative Agent under the Credit Agreement described below (the
“Agent”).
I. RECITALS
     Reference is made to that certain Credit Agreement dated as of December 14,
2005 (as the same may be amended, restated, modified or supplemented and in
effect from time to time, the “Credit Agreement”) by and among COMSYS Services
LLC, a Delaware limited liability company (“COMSYS Services”), Pure Solutions,
Inc., a California corporation (“Pure Solutions”), COMSYS Information Technology
Services, Inc., a Delaware corporation (“COMSYS IT”; COMSYS IT together with
COMSYS Services and Pure Solutions are sometimes referred to herein individually
as a “Borrower” and collectively as the “Borrowers”), each other Credit Party
(as such term is defined therein), COMSYS Services, in its capacity as borrowing
agent and funds administrator for the Borrowers, the Lenders from time to time
party thereto, Co-Documentation Agents, Syndication Agent and the Agent. As one
of the conditions to continuing to make the Loans and other financial
accommodations available to Borrowers under the Credit Agreement, the Lenders
have required that each Guarantor guarantee the obligations of the Borrowers to
Agent and the Lenders. Capitalized terms used and not otherwise defined herein
shall have the respective meanings provided for in the Credit Agreement.
II. GUARANTY
     Therefore, for value received, and in consideration of any loan, advance or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Borrowers by Agent or any Lender, each Guarantor
hereby unconditionally guarantees the full and prompt payment when due, whether
at maturity or earlier, by reason of acceleration or otherwise, and at all times
thereafter, of all of the Obligations. Without limiting the foregoing, the
Obligations guaranteed hereby include all fees, costs and expenses (including
attorneys’ fees and expenses) incurred by Agent or any Lender in attempting to
collect any amount due under this Guaranty or in prosecuting any action against
any Borrower, any Guarantor or any other guarantor of all or part of the
Obligations and all interest, fees, costs and expenses owing to Agent or any
Lender after the commencement of bankruptcy proceedings with respect to any
Borrower, any Guarantor or any other guarantor of all or part of the Obligations
(whether or not the same may be collected while such proceedings are pending).
     Each Guarantor hereby agrees that this Guaranty is a present and continuing
guaranty of payment and not of collection and that its obligations hereunder
shall be unconditional, irrespective of (i) the validity or enforceability of
the Obligations or any part thereof, or of any of

 



--------------------------------------------------------------------------------



 



the Financing Documents, (ii) the waiver or consent by Agent or any Lender with
respect to any provision of any Financing Document, or any amendment,
modification or other change with respect to any Financing Document, (iii) any
merger or consolidation of any Borrower, any Guarantor or any other guarantor of
all or part of the Obligations into or with any Person or any change in the
ownership of the equity of any Borrower, any Guarantor or any other guarantor of
all or part of the Obligations, (iv) any dissolution of any Guarantor or any
insolvency, bankruptcy, liquidation, reorganization or similar proceedings with
respect to any Borrower, any Guarantor or any other guarantor of all or part of
the Obligations, (v) any action or inaction on the part of Agent or any Lender,
including without limitation the absence of any attempt to collect the
Obligations from any Borrower, any Guarantor or any other guarantor of all or
part of the Obligations or other action to enforce the same or the failure by
Agent to take any steps to perfect and maintain its Lien on, or to preserve its
rights to, any security or collateral for the Obligations, (vi) Agent’s
election, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. Section 101 et seq.), as amended (the “Bankruptcy
Code”) of the application of Section 1111(b)(2) of the Bankruptcy Code,
(vii) any borrowing or grant of a Lien by any Borrower, any Guarantor or any
other guarantor of all or part of the Obligations, as debtor-in-possession,
under Section 364 of the Bankruptcy Code, (viii) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of Agent’s or any
Lender’s claims for repayment of the Obligations, (ix) Agent’s or any Lender’s
inability to enforce the Obligations of any Borrower as a result of the
automatic stay provisions under Section 362 of the Bankruptcy Code, (x) the
discharge or release by Agent and/or Lenders of any Guarantor’s obligations and
liabilities under this Guaranty, (xi) the discharge or release by Agent and/or
Lenders of any other guarantor’s obligations and liabilities under any guaranty
or (xii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of any Borrower, any Guarantor or any other
guarantor of all or part of the Obligations other than a defense of payment and
performance in full in cash of all Obligations.
     Notwithstanding any provision of this Guaranty to the contrary, it is
intended that this Guaranty, and any Liens granted by any Guarantor to secure
the obligations and liabilities arising pursuant to this Guaranty, not
constitute a “Fraudulent Conveyance” (as defined below). Consequently, each
Guarantor agrees that if this Guaranty, or any Liens securing the obligations
and liabilities arising pursuant to this Guaranty, would, but for the
application of this sentence, constitute a Fraudulent Conveyance, this Guaranty
and each such Lien shall be valid and enforceable only to the maximum extent
that would not cause this Guaranty or such Lien to constitute a Fraudulent
Conveyance, and this Guaranty shall automatically be deemed to have been amended
accordingly at all relevant times. For purposes hereof, “Fraudulent Conveyance”
means a fraudulent conveyance or fraudulent transfer under Section 548 of the
Bankruptcy Code or a fraudulent conveyance or fraudulent transfer under the
provisions of any applicable fraudulent conveyance or fraudulent transfer law or
similar law of any state, nation or other governmental unit, as in effect from
time to time.
     No payment made by or for the account or benefit of any Guarantor
(including, without limitation, (i) a payment made by any Borrower in respect of
the Obligations, (ii) a payment made by any Person under any other guaranty of
the Obligations or (iii) a payment made by means of set-off or other application
of funds by Agent or any Lender) pursuant to this Guaranty shall entitle any
Guarantor, by subrogation or otherwise, to any payment by any Borrower or

2



--------------------------------------------------------------------------------



 



from or out of any property of any Borrower, and no Guarantor shall exercise any
right or remedy against any Borrower or any property of any Borrower including,
without limitation, any right of contribution or reimbursement by reason of any
performance by any Guarantor under this Guaranty, until the Obligations have
been indefeasibly paid in full in cash and the Credit Agreement has been
terminated; provided that, any of the foregoing to the contrary notwithstanding,
effective upon any sale, registration, assignment or transfer of or foreclosure
on, or any other disposition or remedial action in respect of, any equity
interests of any Borrower or any other Subsidiary of any Guarantor or any
Borrower by the Agent or Lenders pursuant to the Financing Documents and/or
applicable law, all such rights and claims of subrogation, contribution,
exoneration, reimbursement and enforcement against the Borrowers and their
Subsidiaries shall be, and hereby are, forever extinguished and indefeasibly
waived and released by each Guarantor.
     Each Guarantor hereby waives diligence, presentment, demand of payment,
filing of claims with a court in the event of any bankruptcy proceeding (or
other insolvency proceeding) of any Borrower, protest or notice with respect to
the Obligations and all demands whatsoever, and covenants that this Guaranty
will not be discharged, except by complete and irrevocable payment and
performance of the obligations and liabilities contained herein. No notice to
the Guarantors or any other party shall be required for Agent, on behalf of
Agent or any Lender, to make demand hereunder. Such demand shall constitute a
mature and liquidated claim against Guarantors. Upon the occurrence and during
the continuance of any Event of Default, Agent may, at its sole election,
proceed directly and at once, without notice, against any Guarantor to collect
and recover the full amount or any portion of the Obligations, without first
proceeding against any Borrower, any other Guarantor, any other guarantor of the
Obligations, or any other Person or any security or collateral for the
Obligations. Agent shall have the exclusive right to determine the application
of payments and credits, if any, from any Guarantor, any Borrower, any other
Person, or any security or collateral for the Obligations, on account of the
Obligations or of any other liability of any Guarantor to Agent and Lenders
arising hereunder.
     Agent and Lenders are hereby authorized, without notice or demand to any
Guarantor and without affecting or impairing the liability of any Guarantor
hereunder, to, from time to time, (i) renew, extend, accelerate or otherwise
change the time for payment of, or other terms relating to, the Obligations or
otherwise modify, amend or change the terms of any Financing Document,
(ii) accept partial payments on the Obligations, (iii) take and hold collateral
for the payment of the Obligations, or for the payment of this Guaranty, or for
the payment of any other guaranties of the Obligations or other liabilities of
any Borrower, and exchange, enforce, waive and release any such collateral,
(iv) apply such collateral and direct the order or manner of sale thereof as in
their sole discretion they may determine and (v) settle, release, compromise,
collect or otherwise liquidate the Obligations and any collateral therefor in
any manner.
     At any time after maturity of the Obligations, Agent and Lenders may, in
their sole discretion, without notice to any Guarantor and regardless of the
acceptance of any collateral for the payment hereof, appropriate and apply
toward payment of the Obligations (i) any indebtedness due or to become due from
Agent or any Lender to any Guarantor and (ii) any moneys, credits or other
property belonging to any Guarantor at any time held by or coming into

3



--------------------------------------------------------------------------------



 



the possession of Agent or any Lender or any Affiliates thereof, whether for
deposit or otherwise.
     Each Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of each Borrower, and any and all endorsers and other
guarantors of all or any part of the Obligations and of all other circumstances
bearing upon the risk of nonpayment of the Obligations or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that neither
Agent nor any Lender shall have any duty to advise any Guarantor of information
known to such Agent or Lender regarding such condition or any such
circumstances. Each Guarantor hereby acknowledges familiarity with each
Borrower’s financial condition and that it has not relied on any statements by
Agent or any Lender in obtaining such information. In the event Agent or any
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, neither Agent nor any Lender
shall be under any obligation (i) to undertake any investigation with respect
thereto, (ii) to disclose any information which, pursuant to accepted or
reasonable commercial finance practices, Agent or such Lender wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information, or any other information, to such Guarantor.
     Each Guarantor consents and agrees that neither Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Guarantor or
against or in payment of any or all of the Obligations. Each Guarantor further
agrees that, to the extent that any Borrower makes a payment or payments to
Agent or any Lender, or Agent or any Lender receives any proceeds of Collateral,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
any Borrower, its estate, trustee, receiver or any other party, including
without limitation any Guarantor, under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such payment or
repayment, the Obligations or the part thereof which has been paid, reduced or
satisfied by such amount shall be reinstated and continued in full force and
effect as of the date such initial payment, reduction or satisfaction occurred,
and this Guaranty shall continue to be in existence and in full force and
effect, irrespective of whether any evidence of indebtedness has been
surrendered or cancelled.
     Each Guarantor also waives all set-offs and counterclaims and all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of acceleration, notices of
intent to accelerate and notices of acceptance of this Guaranty. Each Guarantor
further waives all notices of the existence, creation or incurring of new or
additional indebtedness, arising either from additional loans extended to any
Borrower or otherwise, and also waives all notices that the principal amount, or
any portion thereof, or any interest under or on any Financing Document is due,
notices of any and all proceedings to collect from the maker, any endorser or
any other guarantor of all or any part of the Obligations, or from anyone else,
and, to the extent permitted by law, notices of exchange, sale, surrender or
other handling of any security or collateral given to Agent to secure payment of
the Obligations.

4



--------------------------------------------------------------------------------



 



III. REPRESENTATIONS AND WARRANTIES
     Each Guarantor hereby represents and warrants to Agent and Lenders that
(i) it is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (ii) the execution, delivery and
performance by such Guarantor of this Guaranty and the other Financing Documents
to which it is a party are within its powers, have been duly authorized by all
necessary action pursuant to its Organizational Documents, require no further
action by or in respect of, or filing with, any governmental body, agency or
official (other than (a) routine corporate, tax, ERISA, intellectual property,
environmental filings and other filings from time to time necessary in
connection with the conduct of such Guarantor’s business in the ordinary course,
and (b) recordings and filings in connection with the Liens granted to the Agent
under the Financing Documents) and do not violate, conflict with or cause a
breach or a default under any provision of applicable law or regulation, any of
its Organizational Documents or any agreement, judgment, injunction, order,
decree or other instrument binding upon it, except for such violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect, and (iii) this Guaranty, and each other Financing
Document to which it is a party, constitutes a valid and binding agreement or
instrument of such Guarantor, enforceable against such Guarantor in accordance
with its respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.
IV. MISCELLANEOUS
     No delay on the part of Agent in the exercise of any right or remedy shall
operate as a waiver thereof, and no single or partial exercise by Agent of any
right or remedy shall preclude any further exercise thereof; nor shall any
modification or waiver of any of the provisions of this Guaranty be binding upon
Agent or Lenders, except as expressly set forth in a writing duly signed and
delivered on Agent’s behalf by an authorized officer or agent of Agent. Agent’s
or any Lender’s failure at any time or times hereafter to require strict
performance by Borrowers or Guarantors of any of the provisions, warranties,
terms and conditions contained in this Guaranty shall not waive, affect or
diminish any right of Agent and Lenders at any time or times hereafter to demand
strict performance thereof and such right shall not be deemed to have been
waived by any act or knowledge of Agent or any Lender, or its respective agents,
officers or employees, unless such waiver is contained in an instrument in
writing signed by an officer or agent of Agent, and directed to Borrowers or
Guarantors, as applicable, specifying such waiver. No failure or delay by Agent
or any Lender in exercising any right, power or privilege under this Guaranty
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law. The
obligations of each Guarantor under this Guaranty are secured by, among other
things, that certain Security Agreement dated of even date herewith by and among
the Guarantors and Agent.
     This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of Agent and Lenders and their respective
successors and assigns, except that no Guarantor may assign its obligations
hereunder without the written consent of Agent.

5



--------------------------------------------------------------------------------



 



     All notices, approvals, requests, demands and other communications
hereunder shall be given and deemed effective in accordance with the notice
provision of the Credit Agreement; provided, that such notices shall be given to
each Guarantor at its address or facsimile number set forth on the signature
pages hereof.
     THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. AGENT AND EACH GUARANTOR HEREBY CONSENT TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF
ILLINOIS AND IRREVOCABLY AGREE THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY SHALL BE LITIGATED IN
SUCH COURTS. AGENT AND EACH GUARANTOR EXPRESSLY SUBMIT AND CONSENT TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF FORUM NON
CONVENIENS. AGENT AND EACH GUARANTOR HEREBY WAIVE PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
PARTY BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH PARTY IN ACCORDANCE WITH THE PROVISIONS OF THE IMMEDIATE PRECEDING
PARAGRAPH HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETE TEN
(10) DAYS AFTER THE SAME HAS BEEN POSTED.
     EACH GUARANTOR AND AGENT HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     This Guaranty may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
     In addition to and without limitation of any of the foregoing, this
Guaranty shall be deemed to be a Financing Document and shall otherwise be
subject to all of general terms and conditions contained in Article XII of the
Credit Agreement, mutatis mutandi.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

6



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     IN WITNESS WHEREOF, this Guaranty has been duly executed as of the date
first written above.

              GUARANTOR:
 
            COMSYS IT CANADA, INC., a North Carolina corporation,     formerly
known as VTP-CA, Inc.
 
       
 
  By:   /s/ David L. Kerr
 
       
 
  Name:   David L. Kerr
 
  Title:   Senior Vice President – Corporate Development
 
            AGENT:
 
            MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Agent
 
       
 
  By:   /s/ Scott E. Gast
 
       
 
  Name:   Scott E. Gast
 
  Title:   Vice President

Guaranty

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Exhibit A
Form of Joinder to Guaranty
Joinder to Guaranty
     The undersigned,                     , for consideration received,
including its affiliation with COMSYS IT Holdings, Inc. and its Subsidiaries
(and the support and benefits therefrom), hereby joins in the execution of that
certain Guaranty dated as of June 15, 2006 (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Guaranty”) made by
COMSYS IT Canada, Inc., a North Carolina corporation, and each of the other
Persons signatories thereto as Guarantors and each other Person that becomes a
Guarantor under the Guaranty after the date and pursuant to the terms thereof,
to and in favor of MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business
Financial Services Inc., as Agent. By executing this Joinder, the undersigned
hereby agrees that it is a Guarantor thereunder with the same force and effect
as if originally named therein as a Guarantor. The undersigned agrees to be
bound by all of the terms and provisions of the Guaranty, which are incorporated
herein by reference as fully as though set forth herein verbatim, and represents
and warrants that the representations and warranties set forth in the Guaranty
are, with respect to the undersigned, true and correct as of the date hereof.
Each reference to a Guarantor in the Guaranty shall be deemed to include the
undersigned.
     IN WITNESS WHEREOF, the undersigned has executed this Joinder this ___day
of                     .

                       
 
           
 
  By:        
 
   
 
   
 
  Name:        
 
   
 
   
 
  Title:        
 
   
 
   

Guaranty

 